Case 0:20-cv-60114-RS Document 10-4 Entered on FLSD Docket 03/09/2020 Page 1 of 11




                             EXHIBIT "4"
Case 0:20-cv-60114-RS Document 10-4 Entered on FLSD Docket 03/09/2020 Page 2 of 11




   IN THE UNITED STATES DISTRICT COURT
   FOR THE SOUTHERN DISTRICT OF FLORIDA
   -----------------------------------------------------------------x
   ZHEJIANG DONGRI IMPORT & EXPORT                                       CM/ECF
   CO., LTD., d/b/a Pilot Optics,
                                                                         Civil Action No.:
                                      Plaintiffs,
                                                                         20-CV-60114-RS
             -against-
   NEOPTX LLC,                                                           Hon. Rodney Smith, USDJ

                                               Defendant.
   -----------------------------------------------------------------x


                  DECLARATION IN SUPPORT OF ENTRY OF CLERK'S DEFAULT
             I, Nancy Guo, hereby declare as follows:

             1.      I am a Sales Representative of plaintiff Zhejiang Dongri Import & Export Co.,

   Ltd., d/b/a Pilot Optics ("Pilot Optics").

             2.      Having reviewed the Pilot Optics' business records, including the invoices

   attached hereto, which are true and accurate copies, I have personal knowledge of the facts stated

   herein.

             3.      I make this declaration in support of Pilot Optics' motion for a default judgment

   of $298,432.80, plus pre-judgment interest, costs and disbursements against defendant Neoptx

   LLC.

             4.      Pilot Optics is a China-based manufacturer of eyewear.

             5.      As set forth in the complaint, a copy of which is annexed as Exhibit 1 to the

   Mazzola declaration, defendant Neoptx ordered $298,432.80 in eyewear from Pilot Optics,

   which goods were timely delivered by Pilot Optics to Neoptx, and accepted by Neoptx without

   objection as to their quantity or quality.

             6.      I have reviewed the complaint and hereby verify the material facts therein to be

   true and correct. Attached hereto (Exhibit A) are the invoices referenced in the complaint, which,

                                                             1
Case 0:20-cv-60114-RS Document 10-4 Entered on FLSD Docket 03/09/2020 Page 3 of 11




           \\ 1IF.Rl· HlRF. plaintiff Zhejiang Dongri Import & E:\port Co.• l.td.• dJbfa Pilot Optics

   Jcmand!'- j uJl!nWlll .1t:.iinst dctcnJan~: (a) for S298.43:!.80; (h) for pn:judg.mcnt intCt\."St at the

   i-t~tuh'1) r-.,tc fr,om &he date of loss, plus costs: and (c) for such other and further relief   as this


           I dc.:-clarc under penalty of perjury under the laws of the United St:ih:s of .-\mcrka that the

  forc.:-going is true and correct.


           2   ~ej l·~"'j ,   ct;, • -,
  Dated: Neu l'J~ ~~e co 51art
         February~- 2019




                                                                                                                                     :.··
                                                                                                               : :    ..         ..' ··:\:
                                                                                                                     •,... .•   ••      1:,




                                                        2
                                                                              .....··• •··:,:ri .::-··,,.: ,-;/}(    }iI~~ij
Case 0:20-cv-60114-RS Document 10-4 Entered on FLSD Docket 03/09/2020 Page 4 of 11




                             EXHIBIT "A"
     Case 0:20-cv-60114-RS Document 10-4 Entered on FLSD Docket 03/09/2020 Page 5 of 11
                            ~ 1::1 fil ttl 1-J ~ ~~ ~ iiJ
                           @r   ti.

ADD:92 AIDENGQTAO
                     ZHEJIANG DONGRI IMP.&EXP. CO., LTD.


WENZHOU ZHEJlANG,CHlNA
                                                    J}:.~
                                                INVOICE
                                                                                               .
                                                                                               No,
                                                                                               EM               Date
                                                                                                                       I8MM2605D

                                                                                                                       SEP.1 3,2018
                                                                                                                                        ~




                                                                                               ffi ffl iiEffi
                                                                                               L/C         o.
TO:NEOPTX ,USA                                                                                                                Tff
                                                                                                                              09182PP
                                                                                               PONO.
     Pl ~ "'5- W                  ~ :i:1=j £ i ;                                          if! 1ft                              ~    ~
  Marks & Numbers               Quantities and Descriptions                             Unit Price                            Amount

                                                                                                                       FOB SHANGHAI
SHIP TO:            PO#09182PP
NEOPTX'LLC          READING GLASSES WlTH POUCH
FDA#3008 I914SS      RHYP125                   1080                      PCS           0. 770 USO/PCS                     USO 831.60
C/N0. 1-X            RHYP150                   3240                      PCS           0. 770 USO/PCS                    USO 2,494.80
MADE JN CHINA        RHYP175                   5400                      PCS           0.770 USO/PCS                     USO 4,158.00
TO USA                  RHYP200                                 5400     PCS           0.770 USO/PCS                     USO 4,158.00
                        RHYP250                                 7200     PCS           0.770 USO/PCS                     USO 5,544.00
                        RHYP300                                 6840     PCS           0.770 USO/PCS                     USO 5,266.80


                    READING GLASSES
                        RALL125                                 1440     PCS           0.630 USO/PCS                      USO 907.20
                        RALL 150                                8280     PCS           0.630 USO/PCS                     USO 5,216.40
                        RALL 175                                3240     PCS           0.630 USO/PCS                     USO 2,041.20
                        RALL200                                 9000      PCS          0.630 USO/PCS                     USO 5,670.00
                        RALL250                                 5400      PCS          0.630 USO/PCS                     USO 3,402.00
                        RALL300                                 3960      PCS          0.630 USO/PCS                     USO 2,494.80
                        RSTA150                                 1080      PCS          0.630   USO/PCS                    USO 680.40
                        RSTA175                                 2520      PCS          0.630   USO/PCS                   USO 1,587.60
                        RSTA200                                 4680      PCS          0.630   USO/PCS                   USO 2 ,948.40
                        RSTA250                                 6120      PCS          0.630   USO/PCS                   USO 3,855.60
                        RSTA300                                 7920      PCS          0.630 USO/PCS                     USO 4,989.60


                    Extra cost for holder,
                    sticker and labor                            29160 PCS             0.130 USO/PCS                     USO 3,790.80




                    !Q!~:........................................ J~.~~~..~.~~··· ......................... .. USD .60,037.20 ..
                    PACKED IN TWO HUNDRED AND THIRTY (230) CARTONS ONLY
                                                                                   I
Country of origin: CHINA
                                                                  Wr t ( Jj; H ·1~ !ii         l I ::           ,f:! ~\; l1

                                                                  z:t:'.JIANG DO        • : l( •            u
                                                                                                         ....    Cv.   _Jn
                    I                                                                          !il_
                                                                                                     (
     Case 0:20-cv-60114-RS Document 10-4 Entered on FLSD Docket 03/09/2020 Page 6 of 11
                            $   tL     ~       ti fil ttl l-J          ~ ~~ ~     1:iJ
                          ZHEJIANG DONGRI IMP.&EXP. CO., LTD.

                                                                                  •                                 -i}
ADD:92 ATDENGQIAO                                                                 No.                I 8MM2605E
WENZHOU ZHEJIANG ,CHINA                                                           BM          Date
                                                INVOICE                                              SEP.19,2018
                                                                                  1ilfffi iiEffi
                                                                                  L/C No.
TO:NEOPTX ,USA                                                                                          Tff
                                                                                                         09 182PP
                                                                                  PO NO.
     Pl    ~ ~ uJ?,                  ~lt.Ejifli~                               • {1t
  Marks & Numbers               Quantit ies and Descriptions                  Unit Price                 Amount

                                                                                                     FOB SHANGHAI
SHIP TO:              PO#09182PP
NEOPT X 'LLC          READING G LASSES
FDA#300819 I455        RALL 150                                8280    PCS   0.630 USO/PCS             USO 5,216.40
C/N0. 1-X                 RALL 175                             3600    PCS   0.630 USO/PCS             USO 2,268.00
MADE IN CHINA             RALL200                              9360    PCS   0.630 USO/PCS             USO 5,896.80
TO USA                    RALL250                              16200   PCS   0.630 USO/PCS            USO 10,206.00
                          RALL300                              7560    PCS   0.630 USO/PCS             USO 4,762.80
                          RSTA150                              2880    PCS   0.630 USO/PCS             USO 1,814.40
                          RSTA 175                             360     PCS   0.630 USO/PCS              USO 226.80
                          RSTA200                              1080    PCS   0.630 USO/PCS              USO 680.40
                          RSTA250                              360     PCS   0.630 USO/PCS              USO 226.80
                          RSTA300                              720     PCS   0.630 USO/PCS              USO 453.60


                      R EADING GLASSES WITH POUCH
                          RENV 150                             3960    PCS   0.950 USO/PCS             USO 3,762.00
                          RENV175                              5760    PCS   0.950 USO/PCS             USO 5,472.00
                          RWAL200                              1800    PCS   0.880 USO/PCS             USO 1,584.00
                          RWAL250                              4680    PCS   0.880 USO/PCS             USO 4,118.40
                          RWAL300                              5400    PCS   0.880 USO/PCS             USO 4 ,752.00


                      Extra cost for holder,
                      sticker and labor                         21600 PCS    0. 130 USO/PCS            USO 2,808.00




                      PACKED IN TWO HUNDRED (200) CARTONS ONLY




Country of origin: CHINA
                      I
                                                                                       f
                           1\1\1 S !ffi IE~ ~ ~ fl ~~ ~ iiJ
     Case 0:20-cv-60114-RS Document 10-4 Entered on FLSD Docket 03/09/2020 Page 7 of 11
               ~
                       PILOT OPTICS INTERNATIONAL CORP.LTD.WENZHOU


ADD:NO.25 XINGGUO ROAD
                                                                                                                                      •No.
                                                                                                                                       BM           Date
                                                                                                                                                              18MM2608A              ~
AGRJCULTURAL DEVELOPMENT
ZONE WENZHOU,CHINA                                                  INVOICE                                                                                  NOV.17,20 I8
                                                                                                                                      1a Jfl iiEffi                                   ~
                                                                                                                                       L/C No.
TO:NEOPTX,USA                                                                                                                                                        TIT
                                                                                                                                                                      09183PP
                                                                                                                                       PONO.
     U
     f   ~ .f} ?i!?,                        ~       lt!     ~ [iii ~                                                             it'- 1il"                                ~          Wi
  Marks & Numbers                       Quantities and Descriptions                                                          Unit Price                               Amount
                                                                                                                                                              FOB SHANGHAI
SHLP TO:               P0#09183PP
NEOPTX'LLC             READING GLASSES
FDA#30085 179 I I       RHER250                                                            11880           PCS             0.380 USO/PCS                          USO 4,514.40
C/N0.1-X                RHER300                                                            14400           PCS             0.380 USO/PCS                          USO 5,472.00
MADE IN CHINA
TO USA


                       .!.Q!.~.~.:........................................................................~~~~~..r.~~. . . . . . . . . . ... . . . . . . . . . . . . . . . . uso. 9,986.40.......
                       PACKED I SEYNETY THREE (73) CARTONS ONLY



Country of origin: CHINA
                       I
               tM. j'~I            a          Jffi                                  w.
     Case 0:20-cv-60114-RS Document 10-4 Entered on FLSD Docket 03/09/2020 Page 8 of 11
                                                           ~ ~if\                               ~           lf           ~~ ~                      Rl
                    PILOT OPTICS INTERNATIONAL CORP.LTD.WENZHOU
                                                                                                                                   ffi
                                                                                                                                      o.                   18MM26088              ~
ADD:NO.25 XINGGUO ROAD                                                                                                              8#1          Date
AGRICULTURAL DEVELOPMENT
ZONE WENZHOU,CHINA                                              INVOICE                                                                                   NOV.26,2018
                                                                                                                                   ffiJflU
                                                                                                                                    L/C No.
TO:NEOPTX,USA                                                                                                                                                     TIT
                                                                                                                                                           09183PP/1018I PP
                                                                                                                                    PONO.                      09181PP
     Pf~ ~ f~                            ~:1:-"3&6~                                                                           ~      1ft                               ~          Wi
  Marks & Numbers                    Quantities and Descriptions                                                          Unit Price                               Amount
                                                                                                                                                          FOB SHANGHA I
SHIP TO:            P0#09183PP/ 10181PP
NEOPTX'LLC          READING GLASSES WITH POUCH
FDA#3008517911          RENV100                                                          7200           PCS             0.950 USO/PCS                          USO 6,840.00
C/N0. 1-X               RENV125                                                          6840           PCS             0.950 USO/PCS                          USO 6,498.00
MADE IN CHINA           RENV150                                                          9360           PCS             0.950 USO/PCS                          USO 8,892.00
TO USA                  RENV175                                                          7200           PCS             0.950 USO/PCS                          USO 6,840.00


                    PO#09181PP
                    READING GLASSES
                        RALL150                                                         28800           PCS             0.630       USO/PCS                   USO 18,144.00
                        RALL200                                                         17280           PCS             0.630       USO/PCS                   USO 10,886.40
                        RALL250                                                           360           PCS             0.630       USO/PCS                    USO 226.80
                        RALL300                                                         17640           PCS             0.630       USO/PCS                   USO 11,1 13.20


                    Extra cost for holder                                               30600           PCS             0.130 USO/PCS                          USO 3,978.00
                    sticker and labor
                    .!'.Q:!~.:........................................................................~~680...~.~~······ ................................................. USD .73,418.40.....
                    PACKED IN TWO HUNDRED AND SIXTY THREE (263) CARTONS ONLY


                                                                                                                     I
Country of origin: CHINA
                    I
     Case 0:20-cv-60114-RS Document 10-4 Entered on FLSD Docket 03/09/2020 Page 9 of 11
               tln\. 1\11 S Jffi IE ISif\ lYt                                                   ~          W            ~~ ~                    wJ
                     PILOT OPTICS INTERNATIONAL CORP.LTD.WENZHOU


ADD:NO.25 XINGGUO ROAD
                                                                                                                                  •
                                                                                                                                  No.
                                                                                                                                               Date
                                                                                                                                                         18MM2608C %

AGRICULTURAL DEVELOPMENT
ZONE WENZHOU,CHINA                                              INVOICE                                                                                 DEC.13,2018
                                                                                                                                  ff{Jfl iiE.ffi                                ~
                                                                                                                                  UC No.
TO:N EOPTX, USA                                                                                                                                                 Trr
                                                                                                                                                         0918IPP/1 0182PP
                                                                                                                                  PO NO.
     ~ ~ ~· Ti~                        ~ :S: ~ ~ ~                                                                          iifl. -fft                            ~     Wl
  Marks & N umbers                   Quantities and Descriptions                                                         Unit Price                              Amount
                                                                                                                                                        FOB SHANGHAI
SHIP TO:             PO#09181 PP/10182PP
N EOPTX'LLC          READING GLASSES WITH POUCH
FDA#30085179 I I      RAVl200                   7560                                                   PCS             1.070 USO/PCS                         USO 8,089.20
C/NO. 1-X             RAVl250                   7200                                                   PCS             1.070 USO/PCS                         USO 7,704.00
MADE rN CHrNA
TO USA

                     Extra cost for holder                                              14760          PCS            0.130 USO/PCS                          USO 1,918.80
                     sticker and labor


                     .!.Q!~~.:............... ......................................................~.~?.~~..~~~······ .................................................USD .17,712.00.....
                     PACKED IN FORTY ONE (41) CARTONS O LY




Country of origin: CHINA
                     I
                        tln\.1'1'1 IE ~~¥Jfft~1t1'F1f ~~ ~ ifJ
     Case 0:20-cv-60114-RS Document 10-4 Entered on FLSD Docket 03/09/2020 Page 10 of 11

             WENZHOU INTERNATIONAL ECO.& TEC.CO-OPERATION CO.,LTD
ADD: No. 5/F FOREIGN AFFAIRS
BLDG C HEZHAN DADAO,
WENZHOU, ZHEJ IANG, CHINA
                                                                      1t           ~                                              •
                                                                                                                                  No.                     18MM2609
                                                                                                                                                                                ~


                                                                                                                                   13 Jl}J     Date
                                                                INVOICE                                                                                  JAN. I 1,20 19

                                                                                                                                  ffiJllU                                       ~
                                                                                                                                  UC No.                        TIT
TO:NEOPTX,USA
                                                                                                                                                             09181 PP/
                                                                                                                                  PO NO.                 09183PP/10181PP
     Pl !k ~ TIIh                      ~ ii ~ Jb i;                                                                       • {fl'                                  ~    W!
  Marks & N umbers                   Quantities and Descriptions                                                         Unit Price                              Amount

                                                                                                                                                         FOB SHANGHAI
SHIP TO:             PO#l0181PP
NEOPTX'LLC           READING GLASSES WITH POUCH
FDA# I 0058604         RWAL200                                                          10080          PCS             0.880 USO/PCS                         USO 8,870.40
C/NO.                  RWAL250                                                          10080          PCS             0.880 USO/PCS                         USO 8,870.40
MADE IN CHlNA          RWAL300                                                          10080           PCS            0.880 USO/PCS                         USO 8,870.40
TO USA
                     PO#09181PP/09183PP/ 10181 PP
                     READING GLASSES WITH POUCH
                        RENV100                                                          3600           PCS            0.950 USO/PCS                         USO 3,420.00
                        RENV125                                                          3600           PCS            0.950 USO/PCS                         USO 3,420.00
                        RENV150                                                          3600           PCS            0.950 USO/PCS                         USO 3,420.00
                        RENV175                                                          5400           PCS            0.950 USO/PCS                         USO 5,130.00


                     EXTRA COST FOR HOLDER.STICKER AND LABOR
                                                                                        46440           PCS            0.130 USO/PCS                         USO 6,037.20


                     .!.Q!~.:........................................................................~~~~~..r.~~.. . . . . . . . . . . . . . . . . . . . . . . . . . . USD .48,038.40 .....
                     PACK ED LN ONE HUNDRED A N D TWENTY NINE (1 29) CARTONS ON LY


Country of origin: CHINA

BANK INFORMATION:
BENEFICIARY: WENZHOU INTERNATIONAL ECO TEC COOPERATION CO.,LTD

BANK NAME: AGRICULTURAL BANK OF CHINA ,ZHEJIANG BR,WENZHOU CHENGDONG SUB-BRANCH
BAND ADD:NO.88 TANGJIAQIAO SOUTH RD WENZHOU ZHEJIANG CHINA
ACCOUNT: 19215114040006900
SWIFT CODE: ABOCCNBJ110


                                                                                                                  WENZHOL I~TERNATIONAL
                                                                                                              ECO.& TEC.CO-OPERATION CO. ,LTD.
    Case 0:20-cv-60114-RS Document 10-4 Entered on FLSD Docket 03/09/2020 Page 11 of 11
                         tlffi.1'1'1 IE ~~ tJFR~i:tfFW ~~ ~ i:fJ
             WENZHOU INTERNATIONAL ECO.& TEC.CO-OPERATION CO.,LTD
ADD: No. 5/F FOREIGN AFFAIRS                                                                                                       jfl
BLDG CHEZHAN DADAO,
WENZHOU, ZHEJIANG, CHINA
                                                                       1j:~                                                        No.                     18MM26l0

                                                                                                                                                Date
                                                                  INVOICE                                                                                 JAN.11 ,2019

                                                                                                                                   fflJflU
                                                                                                                                    UC No.                       TIT
TO:NEOPTX,USA
                                                                                                                                                             09181 PP/
                                                                                                                                    PONO.                 09183PP/ 1018I PP
     ~ ~    -'% 1i~                        ~ :i:-!:5iRi~                                                                      • tr                                  ~    W1
  Marks & Numbers                     Quantities and Descriptions                                                         Unit Price                               Amount

                                                                                                                                                             FOB N INGBO
SHIP TO:              PO#0918 1PP/09183PP/10l8l PP
NEOPTX'LLC            READING GLASSES
FDA# 10058604           RENV 100                                                         10080          PCS             0.950 USO/PCS                         USO 9,576.00
C/NO.                   RENV125                                                           7200          PCS             0.950 USO/PCS                         USO 6,840.00
MADE IN CHINA           RENV150                                                          10080          PCS             0.950 USO/PCS                         USO 9,576.00
TO USA                  RENV175                                                           5040          PCS             0.950 USO/PCS                         USO 4,788.00

                      EXTRA COST FOR HOLDER.STICKER A ND LABOR
                                                                                         32400          PCS             0.130 USO/PCS                         USO 4,212.00


                      .!.Q!~~.:........................................................................~~~~~..f~~...... ................................................ USD .34,992.00.....
                      PACKED IN            INETY (90) CARTONS ONLY


Country of origin: CHINA

BANK INFORMATION:
BENEFICIARY: WENZHOU INTERNATIONAL ECO TEC COOPERATION CO.,LTD
BANK NAME: AGRICULTURAL BANK OF CHINA ,ZHEJIANG BR,WENZHOU CHENGDONG SUB-BRANCH
BAND ADD:NO.88 TANGJIAQIAO SOUTH RD WENZHOU ZHEJIANG CHINA
ACCOUNT: 19215114040006900
SWIFT CODE: ABOCCNBJ 110


                                                                                                                  WENZHOL l~TER1ATIONAL
                                                                                                              ECO.&TEC.CO-OPERATION CO.,LTD.
                                                                                                                                                           ,,-,::?
                                                                                                                      $,1                    A~I~
